Exhibit 3.1 ARTICLES OF AMENDMENT TO THE ARTICLES OF INCORPORATION of SOVEREIGN BANCORP, INC. 1. Name . The name of the corporation is Sovereign Bancorp, Inc. 2. Text of Amendment . The text of the amendment adopted is as follows: A. Article 1 of the Articles of Incorporation shall be deleted and, in lieu thereof, a new Article 1 substituted that changes the name of the corporation as follows: 1. The name of the corporation is Santander Holdings USA, Inc. 3. Approval . The amendment was adopted on January 20, 2010. 4. Shareholder Action . The amendment was approved by the written consent of the sole shareholder of the corporation dated February 1, 2010. Dated: February 1, 2010 [Signature on Next Page] IN WITNESS WHEREOF, the Corporation has caused these Articles of Amendment to be executed by its duly authorized officer. SOVEREIGN BANCORP, INC. By: /s/ Richard Toomey Name: Richard Toomey Title: Executive Vice President
